Name: Regulation (EC) No 221/2009 of the European Parliament and of the Council of 11 March 2009 amending Regulation (EC) No 2150/2002 on waste statistics, as regards the implementing powers conferred on the Commission (Text with EEA relevance )
 Type: Regulation
 Subject Matter: economic analysis;  EU institutions and European civil service;  political framework;  deterioration of the environment;  European Union law
 Date Published: nan

 31.3.2009 EN Official Journal of the European Union L 87/157 REGULATION (EC) No 221/2009 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 March 2009 amending Regulation (EC) No 2150/2002 on waste statistics, as regards the implementing powers conferred on the Commission (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Having consulted the European Economic and Social Committee, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) Regulation (EC) No 2150/2002 (2) provides that certain measures are to be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (3). (2) Decision 1999/468/EC has been amended by Decision 2006/512/EC (4), which introduced the regulatory procedure with scrutiny for the adoption of measures of general scope and designed to amend non-essential elements of a basic instrument adopted in accordance with the procedure referred to in Article 251 of the Treaty, inter alia by deleting some of those elements or by supplementing the instrument with new non-essential elements. (3) In accordance with the statement by the European Parliament, the Council and the Commission (5) on Decision 2006/512/EC, for the regulatory procedure with scrutiny to be applicable to instruments adopted in accordance with the procedure referred to in Article 251 of the Treaty which are already in force, those instruments must be adjusted in accordance with the applicable procedures. (4) The Commission should be empowered to define the proper quality evaluation criteria and the contents of the quality reports, to implement the results of the pilot studies and to adapt the contents of the annexes. Since those measures are of general scope and seek to amend non-essential elements of Regulation (EC) No 2150/2002, inter alia by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (5) Regulation (EC) No 2150/2002 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2150/2002 is amended as follows: 1. Article 1(5) shall be replaced by the following: 5. The Commission shall establish a table of equivalence between the statistical nomenclature of Annex III to this Regulation and the list of waste established by Decision 2000/532/EC (6). This measure, designed to amend non-essential elements of this Regulation, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 7(3) of this Regulation. 2. Article 3(1) shall be replaced by the following: 1. Member States shall, whilst complying with conditions as to quality and accuracy to be defined in accordance with the second subparagraph, acquire the data necessary for the specification of the characteristics listed in Annexes I and II by means of:  surveys,  administrative or other sources, such as the reporting obligations under Community legislation on waste management,  statistical estimation procedures on the basis of samples or waste-related estimators, or  a combination of these means. The quality and accuracy conditions shall be defined by the Commission. Those measures, designed to amend non-essential elements of this Regulation, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 7(3). In order to reduce response burdens, the national authorities and the Commission shall, subject to the limits and the conditions fixed by each Member State and by the Commission in their respective fields of competence, have access to administrative data sources.; 3. In Article 4(3), the second subparagraph shall be replaced by the following: The Commission shall finance up to 100 % of the costs for conducting the pilot studies. On the basis of the conclusions of the pilot studies, the Commission shall adopt the necessary implementing measures. Those measures, designed to amend non-essential elements of this Regulation, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 7(3) of this Regulation.; 4. Article 5(4) shall be replaced by the following: 4. On the basis of the conclusions of the pilot studies, the Commission shall inform the European Parliament and the Council of the possibilities of compiling statistics for the activities and characteristics covered by the pilot studies for import and export of waste. The Commission shall adopt the necessary implementing measures. Those measures, designed to amend non-essential elements of this Regulation, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 7(3).; 5. Article 6 shall be replaced by the following: Article 6 Implementing measures 1. The measures necessary for the implementation of this Regulation shall be adopted in accordance with the regulatory procedure referred to in Article 7(2). In particular, these shall include measures: (a) for the production of results in accordance with Article 3(2), (3) and (4), taking into account the economic structures and technical conditions in a Member State. Such measures may allow an individual Member State not to report certain items in the breakdown, provided the impact on the quality of the statistics is proven to be limited. In all cases where exemptions are given, the total amount of waste for each item listed in Sections 2(1) and 8(1) of Annex I shall be compiled; (b) for setting out the appropriate format for the transmission of results by Member States within two years from the date of entry into force of this Regulation. 2. However, measures designed to amend non-essential elements of this Regulation, inter alia by supplementing it, relating in particular to the following purposes, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 7(3): (a) for adjustment to economic and technical developments in the collection and statistical processing of data, as well as the processing and the transmission of results; (b) for adaptation of the specifications listed in Annexes I, II and III; (c) for the definition of the proper quality evaluation criteria and the contents of the quality reports as referred to in Section 7 of Annexes I and II; (d) for implementation of the results of the pilot studies, as specified in Article 4(3) and Article 5(1).; 6. Article 7 shall be replaced by the following: Article 7 Committee procedure 1. The Commission shall be assisted by the Statistical Programme Committee established by Article 1 of Decision 89/382/EEC, Euratom (7). 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 4. The Commission shall transmit to the Committee set up by Directive 2006/12/EC of the European Parliament and of the Council of 5 April 2006 on waste (8) the draft measures that it intends to submit to the Statistical Programme Committee. 7. Article 8(3) shall be replaced by the following: 3. The Commission shall, within two years after the entry into force of this Regulation, submit to the European Parliament and the Council a report on the progress of the pilot studies referred to in Article 4(3) and Article 5(1). If necessary, it shall propose revisions of the pilot studies, to be decided upon in accordance with the regulatory procedure with scrutiny referred to in Article 7(3).; 8. Annex I shall be amended as follows: (a) Section 2(2) shall be replaced by the following: 2. In accordance with the reporting obligation under Directive 94/62/EC, the Commission will draw up a programme for pilot studies to be carried out on a voluntary basis by Member States in order to assess the relevance of including packaging waste entries (EWC-Stat Version 3) in the breakdown list set out in point 1. The Commission will finance up to 100 % of the costs for conducting these pilot studies. On the basis of the conclusions of the pilot studies, the Commission will adopt the necessary implementing measures. Those measures, designed to amend non-essential elements of this Regulation, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 7(3).; (b) Section 7(1) shall be replaced by the following: 1. For each item listed in Section 8 (activities and households), Member States will indicate the percentage to which the compiled statistics represent the universe of waste of the respective item. The minimum requirement for the coverage will be defined by the Commission. Those measures, designed to amend non-essential elements of this Regulation, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 7(3).; 9. Annex II shall be amended as follows: (a) Section 7(1) shall be replaced by the following: 1. For the characteristics listed in Section 3, and for each item amongst the types of operations listed in Section 8(2), Member States will indicate the percentage to which the compiled statistics represent the universe of waste of the respective item. The minimum requirement for the coverage will be defined by the Commission. Those measures, designed to amend non-essential elements of this Regulation, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 7(3).; (b) Section 8(3) shall be replaced by the following: 3. The Commission will draw up a programme for pilot studies, to be carried out on a voluntary basis by Member States. The pilot studies will aim to assess the relevance and feasibility of obtaining data on the amounts of waste conditioned by preparatory operations, as defined in Annexes II.A and II.B of Directive 2006/12/EC. The Commission will finance up to 100 % of the costs for conducting these pilot studies. On the basis of the conclusions of the pilot studies, the Commission will adopt the necessary implementing measures. Those measures, designed to amend non-essential elements of this Regulation, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 7(3).. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 11 March 2009. For the European Parliament The President H.-G. PÃ TTERING For the Council The President A. VONDRA (1) Opinion of the European Parliament of 23 September 2008 (not yet published in the Official Journal) and Council Decision of 26 February 2009. (2) OJ L 332, 9.12.2002, p. 1. (3) OJ L 184, 17.7.1999, p. 23. (4) OJ L 200, 22.7.2006, p. 11. (5) OJ C 255, 21.10.2006, p. 1. (6) OJ L 226, 6.9.2000, p. 3.; (7) OJ L 181, 28.6.1989, p. 47. (8) OJ L 114, 27.4.2006, p. 9.;